Citation Nr: 1234513	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-23 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss for the period prior to December 28, 2009, and for a rating in excess of 20 percent thereafter.

2.  Entitlement to an initial compensable rating for loss of teeth numbers 10, 11 and 12, and portion of maxillary alveolar ridge.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from September 1961 to January 1966.

These matters come to the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In an April 2008 rating decision, the RO granted service connection for bilateral hearing loss and for loss of teeth numbers 10, 11 and 12, and portion of maxillary alveolar ridge, each rated as noncompensably disabling, effective January 9, 2008, the date of the claim for service connection.  Thereafter, in  June 2010 rating decision, the RO granted a higher 20 percent rating for the Veteran's bilateral hearing loss disability, effective December 28, 2009.  While the RO has assigned a higher rating for the Veteran's bilateral hearing disability during the pendency of this appeal, as a higher rating is available before and after December 28, 2009, and the Veteran is presumed to seek the maximum available benefit, the claim for a higher rating remains viable on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); AB v. Brown, 6 Vet. App. 35 (1993). 
 
It is also noted that the RO denied a TDIU in a March 2010 rating decision.  The Veteran filed a notice of disagreement with that determination in July 2010, however, a statement of the case has not yet been issued.  The Board notes that although the issue of TDIU has not been certified on appeal, the Board does have jurisdiction to decide the claim.  In this regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.

Accordingly, the Board concludes that it does have jurisdiction over the issue of the Veteran's entitlement to TDIU, and that issue has been added, as listed above.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the concept of when an informal claim for TDIU has been submitted).

In addition, the Board notes that the Veteran's original claim for service connection for a dental disorder also raised a claim for outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  However, the only matter the RO developed for appellate review was the issue of an initial compensable rating for a dental disability.  Since this issue has not been developed by the RO, it is referred to the appropriate agency of original jurisdiction for action. 

The issues of an initial compensable rating for bilateral hearing loss for the period prior to December 28, 2009, and for a rating in excess of 20 percent thereafter and for a TDIU are addressed in the REMAND portion of the decision below and are  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's dental disability consisting of loss of teeth numbers 10, 11 and 12, and portion of maxillary alveolar ridge does not manifest in unrestorable lost masticatory surface involving loss of all upper anterior or lower anterior teeth, nor involving the loss of all upper and lower teeth on one side, nor reduced motion.




CONCLUSION OF LAW

The criteria for an initial compensable rating for loss of teeth numbers 10, 11 and 12, and portion of maxillary alveolar ridge have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.150 Diagnostic Codes (DC) 9905, 9913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a January 2008 pre-rating letter provided notice to the Veteran of the  evidence and information needed to substantiate his claims for service connection. This letter also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claims.  With respect to this initial increased rating claim, the Veteran is challenging the initial assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the Board finds that the Veteran's claim has been substantiated, additional notice is not required.

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's service treatment records, VA medical records, private medical records, Social Security Administration records, and the reports of VA dental examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional sufficiently identified evidence to obtain or development required to create any additional evidence to be considered in connection with the claim decided herein.

II.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's loss of teeth # 10, 11, and 12 due to trauma associated with an automobile accident in service is rated under 38 C.F.R. § 4.150, DC 9913.  Under DC 9913, the criteria for a compensable disability rating are based on whether the lost masticatory surface can or cannot be restored by a suitable prosthesis.  A noncompensable rating is assigned where the loss of masticatory surface can be restored by suitable prosthesis.

Where the lost masticatory surface cannot be restored by a suitable prosthesis, a 10 percent rating is warranted for the loss of all upper anterior or lower anterior teeth, or a 10 percent rating is warranted for the loss of all upper and lower teeth on one side; a 20 percent rating is warranted for the loss of all upper and lower posterior or upper and lower anterior teeth; a 30 percent rating is warranted for the loss of all upper teeth or all lower teeth; a maximum 40 percent disability rating is warranted for the loss of all teeth. These ratings apply to bone loss through trauma or disease, such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913.

Service records show that the Veteran was involved in an auto accident during service in which his maxillary teeth numbers 10, 11, and 12 were fractured at the gingival level.  A portion of the anterior maxillary bone surrounding these teeth was also fractured loose.  The Veteran's fractured teeth, root tips, and loosened maxillary bone were removed.  

In a February 2008 VA dental examination, the VA examiner noted that the Veteran has edentulous maxillae at this time due to loss of other maxillary teeth not associated with the accident.  The Veteran wears a marginally satisfactory maxillary compete denture.  Physical examination revealed there was loss of bone of the maxilla, which was less than 25 percent.  The examiner stated that the loss was replaceable by prosthesis.  There was no malunion or nonunion of the maxilla, no loss of bone of the mandible, no nonunion or malunion of the mandible, no loss of motion of the temporomandibular articulation, no loss of bone of the hard palate, no evidence of osteoradionecrosis, and no evidence of osteomyelitis.  The examiner noted that the teeth lost were 10, 11, and 12 and the loss of masticatory surface can be restored by prosthesis.  The diagnosis was loss of maxillary teeth and portion of maxillary alveolar ridge.  

A March 2010 VA dental examination report reflects that the claims file and the Veteran's medical records were reviewed.  It was noted that the Veteran wears an ill-fitting maxillary complete denture.  The Veteran complained of difficulty in chewing some foods.  The examiner noted that the difficulty in chewing was due to ill fitting Maxillary denture.  The Veteran denied a history of swelling, pain, difficulty in opening the mouth, difficulty in talking and a history of drainage.  Physical examination revealed there was loss of bone of the maxilla, which was less than 25 percent.  The examiner stated that the loss was replaceable by prosthesis.  There was no malunion or nonunion of the maxilla, no loss of bone of the mandible, no nonunion or malunion of the mandible, no loss of motion of the temporomandibular articulation, no loss of bone of the hard palate, no evidence of osteoradionecrosis, and no evidence of osteomyelitis.  The examiner noted that the teeth lost were 10, 11, and 12 and the loss of masticatory surface can be restored by prosthesis.  Other significant findings noted were inter-incisal range of motion was 58 millimeters, left lateral excursion was 12 millimeters, right later excursion was 13 millimeters, range of motion measurements were essentially equivalent and reproducible on repeat testing times three without functional loss.  The diagnosis was loss of maxillary teeth and portion of maxillary alveolar ridge.  The VA examiner commented that the Veteran has impaired mastication due to ill fitting maxillary denture.  Loss of maxillary teeth and portion of maxillary alveolar ridge had no effect on the Veteran's ability to function in an occupational environment.  

A March 2010 VA dental consultation record reflects that the Veteran was not eligible for dental treatment, only emergency dental treatment could be provided if his condition indicated a need for this type of care which is determined to be a serious threat to the health of the Veteran or endangering life.

In this case, the Board finds that the preponderance of the evidence is against the claim for an initial compensable rating for the Veteran's service-connected dental disability.

Here, the Veteran has lost teeth #10, 11 and 12; however, these teeth have been replaced with a prosthesis (a maxillary denture); albeit, ill-fitting.   However, as they are replaceable, they do not meet the schedular criteria for a compensable rating.  In this regard, the evidence clearly and consistently demonstrates that the Veteran has not unrestorably lost the masticatory surface for all upper or lower anterior teeth nor for all upper or lower teeth on one side; no higher rating is warranted under Diagnostic Code 9913.

The Board understands the Veteran's contentions to the effect that he cannot wear dentures without them dropping while he is talking.  He also reports that the dentures result in distorted speech, interfere with his ability to eat, and irritate his gums.  However, even accepting his statements, the objective medical evidence reflects that the damage to the teeth does not meet the criteria for a compensable disability rating, and the disability does not otherwise manifest in a functional limitation of motion.  While the Veteran reports that his current prosthesis is problematic, the medical evidence indicates that his loss of masticatory surface can be restored by a suitable prosthesis but that his current prosthesis is ill-fitting.  The medical evidence is most probative with respect to whether his loss of masticatory surface can be restored by a suitable prosthesis as the opinions were provided by two VA dentists who are trained in dental disorders and who reviewed the history, examined the Veteran, and provided opinions as to the severity of the disability.  Also, the Board has alternatively considered whether a compensable rating under Diagnostic Code 9905 was warranted.  Under this regulatory provision, a 10 percent rating is assigned for range of lateral excursion of 0 to 4 millimeters (mm) or for inter-incisal range of 31 to 40 mm.  A 20 percent rating is assigned for inter-incisal range of 21 to 30 mm. 38 C.F.R. § 4.150, Diagnostic Code 9905.  However, the March 2010 VA dental examination shows that the Veteran had inter-incisal range of motion of 58 millimeters, left lateral excursion was 12 millimeters, and right later excursion was 13 millimeters.  Consequently, the requirements for assignment of a compensable rating under Diagnostic Code 9905 have not been met.

The Board has also considered whether the Veteran's claim for an initial compensable rating should be referred for consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) (2011) and has concluded that no such referral is warranted.  The Veteran's disability, loss of teeth with maxillary loss that can be restored by a suitable prosthesis, is fully contemplated by the schedular rating criteria.  A higher rating is available for service-connected teeth disability; however the Veteran does not meet the criteria for a higher rating.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  Thun v. Peake, 22 Vet. App. 111 (2008). 



ORDER

Entitlement to an initial compensable rating for loss of teeth numbers 10, 11 and 12, and portion of maxillary alveolar ridge is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claim for initial higher ratings for hearing loss. 

The Board notes that a December 2009 VA audiology record reflects that the Veteran had right ear mild to severe sensorineural hearing loss from 250HZ to 4000HZ and left ear moderate to moderately-severe sensorineural hearing loss from 250 HZ to 4000HZ.  Speech discrimination scores were 60 percent in the right ear and 64 percent in the left ear.  The VA audiologist stated that the Veteran's thresholds and his work discrimination scores had decreased since his last evaluation.  However, the actual audiometric puretone threshold testing results from December 2009 were not associated with the claims file.  In addition, it is not clear if the last evaluation the VA audiologist referred to in the December 2009 record was in reference to the Veteran's February 2008 VA audiology examination or a separate VA audiology consultation.  Thus, the Board finds that a remand is warranted to ensure that all outstanding VA audiology records and accompanying puretone threshold testing results and word discrimination scores from January 2007 to the present are associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (b). An examination is warranted in this regard.

The Veteran should be scheduled for a VA examination, and the examiner should be asked to conduct a physical examination of the Veteran, review of the medical evidence, and provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities combine to make him unemployable.  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following actions:

1.   Associate with the claims file all VA audiology records, to include puretone threshold testing results and word discrimination scores dated from January 2007 to the present.  Specifically obtain the December 28, 2009, audiogram results.  

Also obtain VA treatment records dating from April 2010.

2.  The Veteran should be afforded a general medical examination to ascertain the impact of all of his service-connected disabilities (degenerative arthritis and degenerative disc disease of the lumbosacral spine, traumatic arthritis of the right knee, bilateral hearing loss, tinnitus, radiculopathy of the right lower extremity and the left lower extremity, loss of teeth numbers 10, 11, and 12, and the maxillary alveolar ridge, and limitation of extension of the right knee) on his unemployability.  The claims folder should be reviewed and that review should be indicated in the examination report.  

The examiner should identify the limitations resulting from each of the Veteran's service-connected disabilities and provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that a single service-connected disability or a combination of his service-connected disabilities, renders him unable to obtain and maintain any form of substantially gainful employment consistent with his education and industrial background and without consideration of his nonservice-connected disabilities or age.

If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, considering his current skills and educational background.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached. 

3.  Following completion of the foregoing and any other development deemed appropriate, readjudicate the Veteran's claims on appeal in light of all pertinent evidence and legal authority keeping in mind that the TDIU claim is inextricably intertwined with the increased rating claim that is also part of the remand.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


